     Case 2:17-cv-01803-KJM-DMC Document 81 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11

12
     ANTHONY HERNANDEZ,                                     2:17-cv-1803-KJM-DMC-P
13
                                           Plaintiff,       ORDER GRANTING DEFENDANT’S
14                                                          MOTION TO MODIFY THE
                   v.                                       DISCOVERY AND SCHEDULING
15                                                          ORDER
16   THOMAS,
17                                       Defendant. Trial Date:   None
                                                    Action Filed: August 28, 2017
18

19        The Court, having considered Defendant’s Motion to Modify the Discovery and Scheduling

20   Order to extend the deadlines to complete non-expert discovery and file dispositive motions, and

21   good cause appearing:

22        IT IS HEREBY ORDERED that the deadline to complete all non-expert discovery be

23   extended from May 11, 2020, to August 10, 2020, and the deadline to file dispositive motions be

24   extended from August 10, 2020, to November 6, 2020.

25   Dated: April 29, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
                                                                  [Proposed] Order (2:17-cv-1803-KJM-DMC-P)
